Case 9:18-cv-80176-BB Document 554 Entered on FLSD Docket 06/02/2020 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

  IRA KLEIMAN, as personal representative of
  the estate of David Kleiman, and W&K INFO
  DEFENSE RESEARCH, LLC

         plaintiffs,
  v.                                             Case No. 9:18-cv-80176 (BB/BR)


  CRAIG WRIGHT,


        defendant.
  _____________________________________/




       DR. CRAIG WRIGHT’S REPLY IN SUPPORT OF HIS MOTION TO EXCLUDE
           THE OPINION TESTIMONY OF PLAINTIFFS’ EXPERT WITNESSES
Case 9:18-cv-80176-BB Document 554 Entered on FLSD Docket 06/02/2020 Page 2 of 11



         The flaws in plaintiffs’ expert opinions are manifest. First, through the use of a California
  lawyer, Gordon Klein, plaintiffs seek to establish the legal elements of their claim that plaintiff’s
  estranged brother Dave Kleiman had an alleged oral partnership with Dr. Wright to create the
  Bitcoin protocol, mine over a million bitcoins and create intellectual property. Second, based upon
  alterations or metadata inconsistencies in a select sampling of documents, Dr. Edman provides an
  impermissible legal conclusion of forgery that goes to intent. Third, plaintiffs offer expert
  testimony on damages through Andreas Antonopoulos, who concedes he conducted no damages
  analysis, used no methodology, and is not an economist. Fourth, Stefan Boedeker, a statistician
  who knows nothing about bitcoin, provides an opinion that a list of public bitcoin addresses was
  “manipulated.” Fifth, Dr. Robert Leonard uses a predetermined and miniscule data set and a play
  on the use of grammar and syntax to attribute authorship of certain e-mails to Dr. Wright. None of
  the above constitute “expert testimony” and all should be excluded.

                                            ARGUMENT
  I.     GORDON L. KLEIN
         A.      The Opinion Offered by Klein is an Impermissible Legal Opinion
         Klein provides an impermissible legal opinion as to an alleged partnership between Dave
  Kleiman and Dr. Wright. Montgomery v. Aetna Cas. & Sur. Co., 898 F.2d 1537, 1541 (11th Cir.
  1990). This is demonstrably true on the face of his report. E.g., Mot. Ex. A, Klein Rep. ¶ 35
  (discussing joint control); ¶ 71 (discussing a “profit-seeking motive”), ECF No. [500-1]. Plaintiffs’
  argument that Klein is not offering a legal opinion because Klein says so (Resp.1 at 3) does not
  vary the fact that he opines on what are essentially the legal elements of a Florida partnership and
  whether there was conduct and communication consistent with a partnership. Permitting Klein to
  effectively instruct the jury using his “guideposts” will confuse the jury, particularly where the
  “guideposts” are either identical to or share phrases and other parallels with, the legal elements of
  a partnership. E.g., Klein Rep. ¶¶ 19, 23, 25. Further, Klein manufactures a term “SN Enterprise”
  to refer to what he calls the “Satoshi Nakamoto Enterprise.” Klein Rep. ¶ 13.2 Permitting Klein to


  1
    Plaintiffs’ Opposition to Dr. Wright’s Motion to Exclude the Opinion Testimony of Plaintiffs’
  Expert Witnesses, ECF No. [528] (the “Response” or “Resp.”).
  2
    “For ease of reference, I refer to this venture as the Satoshi Nakamoto Enterprise (‘SN
  Enterprise’). The SN Enterprise appears to have been formed for multiple purposes, including the
  mining of bitcoin . . . .”


                                                   1
Case 9:18-cv-80176-BB Document 554 Entered on FLSD Docket 06/02/2020 Page 3 of 11



  place this loaded term in front of the jury is confusing and prejudicial. Additionally, the jury will
  place certain weight on Klein’s testimony and could even accord special weight3 based on the fact
  that he is a lawyer; even though an inactive member of the California bar, he nevertheless attended
  law school, passed the bar, practiced law for a period of time, and taught classes at UCLA School
  of Law for thirteen years.
         The opinion offered by Klein does not introduce specialized industry terms, practices, or
  standards outside the understanding of an ordinary person’s knowledge. Although plaintiffs claim
  that Klein is their “business and accounting expert,” (Resp. at 3), he offers no specialized opinion
  on either subject. Moreover, the cases cited by plaintiffs are distinguishable because they involved
  an industry standard or practice that would be outside the understanding of a lay person.4 Klein’s
  opinions, however, do not contribute any such specialized knowledge but directly equate to a legal
  opinion on a core issue in this case, i.e., the existence of an alleged partnership between Dave
  Kleiman and Dr. Wright.
         B.      Klein’s Methodology Constitutes Impermissible Factual Narrative
         Plaintiffs claim that Klein’s methodology is set forth in a purported framework which he
  “commonly call[s] the DOS framework.”5 Resp. Ex. 1, Klein Dep. 222:14-19, ECF No. [528-1].
  However, this purported methodology is simply an improper factual narrative that goes well
  beyond the scope of a “factual underpinning.” Ohio State Troopers Ass’n, Inc. v. Point Blank
  Enterprises, Inc., 2020 WL 1666763, at *15–16 (S.D. Fla. 2020); e.g., Klein Rep. at ¶¶ 15-16,
  ECF No. [500-1]. It is further improper for an expert to simply rehash evidence about which he

  3
    See MDS (Canada), Inc. v. Rad Source Techs, Inc., 822 F. Supp. 2d 1263, 1319 (S.D. Fla. 2011)
  (“Expert evidence can be both powerful and quite misleading because of the difficulty in
  evaluating it. This concern is further compounded where the purported witness is an attorney”)
  (emphasis supplied) (citation omitted).
  4
    Elia v. Roberts, 2017 WL 4844296, at *1 (E.D. Cal. 2017) (permitting accountant’s testimony
  on matters such as the tax significance of reporting income paid on a 1099 or K-1, etc.); Bd. of
  Trustees, Sheet Metal Workers’ Nat. Pension Fund v. Palladium Equity Partners, LLC, 722 F.
  Supp. 2d 845 (E.D. Mich. 2010) (permitting testimony on private equity funds’ investment and
  management practices because it is outside the domain of an ordinary person’s knowledge); Leeds
  LP v. United States, 2010 WL 3911429 (S.D. Cal. 2010) (permitting expert testimony on formation
  documents in the context of estate planning); Kearney v. Auto-Owners Ins. Co., 2009 WL 3712343,
  at *1 (M.D. Fla. 2009), aff’d, 422 F. App’x 812 (11th Cir. 2011) (permitting expert testimony on
  ordinary and reasonable claims handling practice in the context of an insurance claim).
  5
    There is no reference to the acronyms “DOS” or “DOGS” in Klein’s report, yet plaintiffs now
  attribute it to Klein’s opinion through their Response. Resp. at n.3.


                                                   2
Case 9:18-cv-80176-BB Document 554 Entered on FLSD Docket 06/02/2020 Page 4 of 11



  has no personal knowledge. Ohio State Troopers Ass’n, Inc. Klein’s testimony primarily consists
  of recounting plaintiffs’ version of the facts and drawing inferences from them, and as such, would
  not be helpful to the jury. See Omar v. Babcock, 177 F. App’x 59, n.5 (11th Cir. 2006). The jury,
  apprised with all the relevant facts, is equally able to draw its own conclusions. This type of expert
  testimony also presents a risk that the jury might surrender its own common sense and simply rely
  on the expert’s opinion. See Somnis v. Country Mut. Ins. Co., 840 F. Supp. 2d 1166 (D. Minn.
  2012).
           C.     Klein Improperly Opines on Intent and His Opinion Is Not Helpful to the Jury
           Klein’s report also provides improper opinions on intent. In re Trasylol Prod. Liab. Litig.,
  2010 WL 4259332, at *8 (S.D. Fla. 2010). His report contains specific words and phrases that
  drive to a conclusion of intent. For example, in paragraph 29 of the report, a sentence in one email
  from Dr. Wright is characterized by Klein as a “promise” but that word does not appear anywhere
  in the e-mail. The word “promise” is defined as “[t]he manifestation of an intention to act or refrain
  from acting in a specified manner, conveyed in such a way that another is justified in understanding
  that a commitment has been made; a person’s assurance that the person will or will not do
  something.” PROMISE, Black’s Law Dictionary (11th ed. 2019) (emphasis added). Another
  example is in paragraph 41 of the report where Klein opines on how to interpret Dr. Wright’s
  “emphatic” use of words “our” and “ours” (case modified); this goes to a matter of intent (and
  word choice) and is outside the scope of any purported application of “business and accounting”
  practices. These are but two examples of why Klein’s characterization of the evidence (plaintiffs’
  version) amounts to an improper opinion on intent and will not be helpful to the jury because jurors
  are capable of reading and interpreting e-mails and correspondence. For the reasons set forth
  above, Klein should not be permitted to testify.

  II.      MATTHEW EDMAN
           Through Dr. Edman, plaintiffs seek to establish that alterations or metadata inconsistencies
  in documents constitute a forgery committed by Dr. Wright.6 First, Dr. Edman, regardless of his
  background, cannot opine on forgery because it goes to the issue of intent and will serve to confuse


  6
   Exhibit A, M. Edman Dep. Tr., April 29, 2020, 20:24-21:2 (Q: Are you opining that it was Dr.
  Wright in fact who made that forgery? A: I don’t believe I explicitly state so in my report but the
  implication is clear) (emphasis added).


                                                     3
Case 9:18-cv-80176-BB Document 554 Entered on FLSD Docket 06/02/2020 Page 5 of 11



  and mislead the jury. United States v. London, 714 F.2d 1558, 1563 (11th Cir. 1983) (defining
  common law forgery as the “false making or materially altering, with intent to defraud, of a writing
  . . . .”) (emphasis added). To Edman, however, the word “forgery” is synonymous with
  “manipulated,”7 and he considers virtually any document edit to be a “forgery” regardless of
  intent. Mot. Ex. C at 55:13-59:23, ECF No. [500-3]. Not only is this testimony improper but will
  confuse the jury. Moreover, plaintiffs’ suggestion to the contrary based on Magistrate Reinhart’s
  understanding of “forgery” fails to acknowledge the critical distinction between the role of a judge
  and a jury. Although Magistrate Reinhart understood the implication of the term, the jury will not.
  Edman’s opinion on forgery also brings with it an element of intent that is outside the scope of
  permissible expert testimony. See In re Trasylol Prod. Liab. Litig., 2010 WL 4259332 at *8.
         Second, the fact of Edman’s prior testimony in this case8 does not qualify him as to
  subsequently offered opinions. Although Edman was subject to voir dire at the August 5, 2019
  hearing, the Daubert challenge involved a different inquiry with Magistrate Reinhart serving as
  the trier of fact. E.g., ECF No. [264] at 111:12 (“I’m the finder of fact. I understand.”).
         Third, Edman relies on a select sampling of documents to show inconsistencies in metadata
  which he was unable to conclusively attribute to a specific person.9 He nevertheless concludes
  with a strong implication that the documents were “forged” by Dr. Wright. This in and of itself
  lacks any marker of reliability and presents an analytical gap that is too vast to be bridged
  regardless of Edman’s qualifications or purported methodology.

  III.   ANDREAS ANTONOPOULOS
         A.      Antonopoulos is Not Qualified to Provide an Opinion on Purported Damages
         Plaintiffs claim that Antonopoulos “will be prepared at trial to testify as to the price
  information conveyed at coincap.io at any point in time.” Resp. at 13. Antonopoulos’ purported
  opinion about bitcoin’s market price, regardless of the source from which it might be derived,


  7
    Ex. A, Edman Apr. Dep. at 55:16-56:7 (testifying that the word “forgery” was synonymous with
  “manipulated”).
  8
    Edman testified at an evidentiary hearing on August 5, 2019 before Magistrate Reinhart. See ECF
  No. [264].
  9
    Ex. A, Edman Apr. Dep. at 14:10-14 (“Again I don’t believe in my report I conclude decisively
  that it was Dr. Wright who made the modifications but the implication is that the modifications
  are consistent with the defendant having done them”).


                                                    4
Case 9:18-cv-80176-BB Document 554 Entered on FLSD Docket 06/02/2020 Page 6 of 11



  should be excluded in its entirety for the reasons set forth in the Motion. Mot. at 15-16.
  Additionally, Antonopoulos’ background lends no support to his ability to analyze financial
  market factors or pricing related to bitcoin (or bitcoin forks), nor is he qualified to construct a
  damages analysis or model. Any technical knowledge he claims to possess regarding bitcoin, the
  blockchain or cryptocurrency does not render him qualified to provide an opinion on either of the
  above subjects. See Berlyn, Inc. v. Gazette Newspapers, Inc., 214 F. Supp. 2d 530, 536 (D. Md.
  2002) (general business experience unrelated to antitrust economics does not render a witness
  qualified to offer an opinion on complicated antitrust issues such as defining relevant markets);
  Mot. Ex. F at 250:15-251:19 (admission by Antonopoulos that he is not an economist), ECF No.
  [500-6]. Moreover, parroting information retrieved from a publicly available website (i.e.,
  coincap.io), without anything more, does not qualify as expert testimony that would be helpful to
  the jury. By his own admission, Antonopoulos never performed any analysis to determine the
  actual value of a bitcoin transaction at any point in time. See Mot. Ex. F at 249:16-25, ECF No.
  [500-6]. Plaintiffs’ assertion that they intend to rely on Antonopoulos’ testimony to show how
  damages should be calculated (Resp. at 14) is unwarranted as Antonopoulos is not qualified to
  provide this type of testimony and it should be excluded. Mot. Ex. E, Antonopoulos Amend. Rep.
  ¶¶ 2-3 (identifying Antonopoulos’ educational background which is limited to computer science,
  data communications and other technology), ECF No. [500-5].
         B.      Plaintiffs Should Not Be Permitted to Use Antonopoulos’ Report and
                 Testimony to Introduce Inadmissible Evidence
         First, Antonopoulos’ proposed testimony regarding the CW and DK lists is an attempt to
  improperly present inadmissible evidence.10 Plaintiffs argue that Antonopoulos does not opine on
  who created the lists or how they were created but the fact remains that Antonopoulos will be used
  as a conduit to present inadmissible evidence and will attempt to provide a sweeping conclusion
  that the CSW Filed List is false.11 Second, plaintiffs claim that a message signed in connection
  with a public bitcoin address on the bitcoin blockchain is admissible under Fed. R. Evid. 803(6).
  Plaintiffs’ argument fails to adequately address the elements of the business record exception. It


  10
     The production of a document in discovery does not render it admissible at trial, even if the
  plaintiffs seem to imply that it does.
  11
     Also problematic is the fact that Antonopoulos’ analysis is based on the CW and DK lists, both
  from an anonymous source, yet Antonopoulos implies in his report that the lists were produced by
  Dr. Wright. Antonopoulos Amend. Rep. ¶¶ 103-104, ECF No. [500-5].


                                                  5
Case 9:18-cv-80176-BB Document 554 Entered on FLSD Docket 06/02/2020 Page 7 of 11



  does not address how the record was kept in the course of a regularly conducted activity of a
  business organization, occupation, or calling. The blockchain itself is not a business organization,
  occupation, or calling, so the record cannot constitute a regularly conducted activity. Antonopoulos
  cannot testify that the message was made by someone with knowledge, since he has no idea who
  created the message. Plaintiffs should not be permitted to use Antonopoulos’ report and testimony
  as a backdoor to introduce inadmissible evidence.
         C.      Public Statements Regarding Satoshi Nakamoto Would Not Be Helpful to the
                 Jury
         Antonopoulos should not be permitted to testify regarding publicly posted communications
  of Satoshi Nakamoto from a publicly available archive. Even if Antonopoulos does not testify on
  the substance of the communications, his opinion as to their authenticity (a claim first made in the
  Response) should be excluded for several reasons. First, Antonopoulos testified that he does not
  know who Satoshi Nakamoto is.12 Second, his report does not identify the specific e-mails he is
  purporting to authenticate, and does not provide any basis or methodology for the purported
  authentication.13 Third, he does not have a contemporaneous understanding of Satoshi Nakamoto’s
  communications because he was not even aware of bitcoin until 2012 which was after Satoshi left
  the bitcoin community.14 Fourth, he does not manage nor control the public archive where the
  subject communications are maintained, and he does not know who put together the public
  archive.15 Lastly, plaintiffs cite one case but that case does not support their position.16
         D.      Antonopoulos’ Bias Against Dr. Wright
         The type of bias harbored by Antonopoulos against Dr. Wright is far beyond the type of
  potential bias that has been addressed by courts in the context of expert witness testimony.
  Antonopoulos harbors actual bias against Dr. Wright. Mot. at 16-17. There are few cases
  addressing potential bias. Plaintiffs attempt to distinguish one such case cited in the Motion, Hall

  12
     Mot. Ex. G at 33:15-34:21, 55:5-9, 57:6-16, 65:14-22, ECF No. [500-7].
  13
     Mot. Ex. E, Antonopoulos Amend. Report ¶¶ 88-96, ECF No. [500-5].
  14
     Exhibit B, A. Antonopoulos Dep. Tr., April 24, 2020, 61-2:10.
  15
     See id. at 61:19-62:7.
  16
     In United States v. Koziy, the court permitted expert testimony regarding two Ukranian police
  employment forms to corroborate witnesses’ testimony that Koziy was a member of the Ukranian
  police force. One expert testified that the forms were very similar to the ones he had personally
  seen. United States v. Koziy, 728 F.2d 1314, 1321 (11th Cir. 1984). This case is dissimilar and
  does not support allowing Antonopoulos to repeat information from a website.


                                                     6
Case 9:18-cv-80176-BB Document 554 Entered on FLSD Docket 06/02/2020 Page 8 of 11



  v. C.I.A., 538 F. Supp. 2d 64 (D.D.C. 2008). Although the case is factually different (the
  propounded expert was the plaintiff), the court’s analysis is instructive: “One would be hard
  pressed to imagine a case where a court, confronted with a partisan disguised as an expert, would
  not preclude the so-called-expert’s testimony on the grounds that what little probative value it has
  is outweighed by its hopelessly partisan nature.” Id. at 73. Antonopoulos’ bias has been publicly
  aimed at Dr. Wright prior to his engagement as an expert, making him a partisan advocate rather
  than an objective expert.

  IV.    STEFAN BOEDEKER
         Stefan Boedeker is a statistician who provides an opinion that a list of bitcoin public
  addresses was “manipulated,” even though he concedes that he knows nothing about bitcoin, never
  attempted to look at the bitcoin on the blockchain, and has no idea as to how the supposed
  manipulation occurred, when it occurred, who caused it to occur, or possible explanations beyond
  the gaps in the list as to why it occurred. Mot. at 21-23. Accordingly, Boedeker’s opinion that the
  list of bitcoin public addresses is manipulated is not expert testimony.
         The imprimatur of a statistician asserting that a list of public addresses was manipulated is
  misleading to the jury because the field of statistics is not the basis for Boedeker’s opinion.
  Boedeker did not review any data or use any methodology to determine the reasons for the stated
  anomalies in the list of the public addresses. Instead, he merely applies a statistical analysis to the
  data in the list of public addresses. Without analyzing sufficient data concerning possibilities for
  purported data anomalies in the public list, he cannot possibly reach the conclusion that it was in
  fact manipulated.
         Lastly, plaintiffs’ claim that Boedeker can rely on Edman’s opinion about the specific issue
  of SHA-256 hashing (Resp. at 19) is misleading because Boedeker testified that he has never met
  Edman or communicated with him, and that he has not read Edman’s report. Exhibit C, S.
  Boedeker Dep. Tr., 49:14-50:3. Therefore, Boedeker has not relied on Edman’s opinion. For the
  reasons set forth above, Boedeker should not be permitted to testify.

  V.     DR. ROBERT LEONARD
         Dr. Leonard looks at grammar and syntax features in a cherry-picked set of documents and
  arrives at an opinion that implies Dr. Wright authored certain e-mails that he has denied writing.
  Instead of affirmatively showing that Leonard’s opinion is based on sufficient data and a product


                                                    7
Case 9:18-cv-80176-BB Document 554 Entered on FLSD Docket 06/02/2020 Page 9 of 11



  of a reliable method, plaintiffs hide behind a peripheral discussion of Dr. Wright’s rebuttal expert
  (Dr. William Eggington) and his prior testimony in two cases (Dutcher and Zajac, discussed infra).
  Plaintiffs place undue importance on the notion that these two courts permitted the testimony of a
  competing expert despite Dr. Eggington’s criticisms of the expert’s method. The question before
  this Court, however, is “specific, not general,” and should be determined on the particular facts
  and circumstances of this case. See Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 156-158
  (1999).
            Plaintiffs cite three cases.17 None are from a Florida jurisdiction and Leonard is not an
  expert in any of them. First, plaintiffs cite Dutcher because Dr. Eggington provided a rebuttal
  opinion and the court permitted the competing expert, Gerald McMenamin, to testify. The Dutcher
  opinion does not, however, provide any detailed explanation underlying its Daubert ruling which
  is contained in a one paragraph summary without reference to Dr. Eggington’s rebuttal. Thus,
  plaintiffs’ representation that Dutcher “rejected” Dr. Eggington’s criticism of “Dr. Leonard’s
  methodology” is misleading. Resp. at 22. Second, in Ceglia, a stylistic analysis by McMenamin
  (via a written declaration) was considered on a motion to dismiss,18 a procedural posture that is
  substantially different from the one here. Further, in Ceglia there was no meaningful examination
  of McMenamin’s method or its application, and no analysis in the context of the Court’s important
  gate-keeping role under Daubert. Third, Zajac was a case involving the 2006 bombing of the Salt
  Lake City Public Library. Plaintiffs claim that Dr. Eggington took a position in Zajac that a
  minimum of five documents were required to conduct a scientifically sound authorial attribution
  analysis; this testimony is taken out of context.19 Additionally, in Zajac, James Fitzgerald, the
  government’s linguistic expert was given a total of three samples to examine; “[n]o additional

  17
     United States v. Zajac, 748 F. Supp. 2d 1340 (D. Utah 2010); Dutcher v. Bold Films LP, 2019
  WL 181353, at *1 (D. Utah 2019); Ceglia v. Zuckerberg, 2013 WL 1208558 (W.D.N.Y.
  2013), report and recommendation adopted, 2014 WL 1224574 (W.D.N.Y. 2014), aff'd, 600 F.
  App’x 34 (2d Cir. 2015).
  18
     Ceglia at *6-11 (allowing forensic expert testimony on a motion to dismiss where defendants
  claimed that a document relied upon by the plaintiffs and supporting e-mails were fraudulent).
  19
     The reference to Chaski’s five-sample notion carries with it the weight of factoring in error rates
  when smaller sample sizes are used. Zajac at 1346. Plaintiffs do not address these distinctions in
  their broad statements. Additionally, Dr. Eggington’s report in Dutcher states that it is “difficult
  to make an authorial attribution under five samples per author,” not that five samples are always
  sufficient for this type of analysis. The same paragraph clarifies, “[l]arger sample sizes are required
  to account for intra-textual variability.” Resp. Ex. 13, ¶ 40, ECF No. [528-13].


                                                    8
Case 9:18-cv-80176-BB Document 554 Entered on FLSD Docket 06/02/2020 Page 10 of 11



   documents were available, no witnesses or interviews were necessary for the examination, and
   there was no known author from whom to obtain an exemplar.” Zajac at 1350. The landscape of
   Zajac is dissimilar to the one here where plaintiffs have access to (a) millions of words (which
   plaintiffs ignored), and (b) exemplars from a known author, namely, Dr. Wright. Plaintiffs attempt
   to question the integrity of Dr. Wright’s counsel by stating that counsel should have disclosed
   these cases even though as just discussed, they are inapposite and distinguishable. For the reasons
   set forth above, plaintiffs’ reliance on the cited cases is misplaced.
          Absent from plaintiffs’ argument is any meaningful analysis of how Leonard’s
   methodology satisfies the Daubert factors. Also, Leonard’s opinion lacks any persuasive value
   because it has no purpose other than to (a) attack Dr. Wright’s credibility; and (b) highlight sound
   bites of plaintiffs’ case using Leonard as a conduit. Lastly, plaintiffs fail to demonstrate how
   Leonard’s limited analysis on connecting grammatical and syntactic features would be helpful to
   the jury. For the reasons set forth above, Dr. Leonard should not be permitted to testify.

                                             CONCLUSION
          For all of these good and sufficient reasons, Dr. Wright respectfully requests that the Court
   grant his Motion to Exclude the Opinion Testimony of Plaintiffs’ Expert Witnesses.
                                                         Respectfully submitted,

                                                         RIVERO MESTRE LLP
                                                         Attorneys for Dr. Craig Wright
                                                         2525 Ponce de Leon Boulevard, Suite 1000
                                                         Miami, Florida 33134
                                                         Telephone: (305) 445-2500
                                                         Fax: (305) 445-2505
                                                         Email: arivero@riveromestre.com
                                                         Email: amcgovern@riveomestre.com
                                                         Email: zmarkoe@riveromestre.com
                                                         Secondary: receptionist@riveromestre.com

                                                         By: s/ Andres Rivero
                                                         ANDRES RIVERO
                                                         Florida Bar No. 613819
                                                         AMANDA MCGOVERN
                                                         Florida Bar No. 964263
                                                         ZAHARAH MARKOE
                                                         Florida Bar No. 504734




                                                     9
Case 9:18-cv-80176-BB Document 554 Entered on FLSD Docket 06/02/2020 Page 11 of 11



                                  CERTIFICATE OF SERVICE
          I certify that on June 2, 2020, I electronically filed this document with the Clerk of the
   Court using CM/ECF. I also certify that this document is being served today on all counsel of
   record either by transmission of Notices of Electronic Filing generated by CM/ECF or by U.S.
   Mail.

                                                       /s/ Andres Rivero     ___
                                                       ANDRES RIVERO




                                                  10
